DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 6, 7, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2002/15626).

In regards to claim 6, Yamada teaches an assembly, comprising: a cable comprising a plurality of internal insulated cores (1a), the internal insulated cores comprising a plurality of insulators (1b) that each cover a respective conductor comprising a twisted wire (obtained by twisting (claim 1)) (multicore stranded wire obtained by twisting plurality of insulated conductors, claim 1) and a connector (4) attached to an end of the cable (figure 2).

Yamada does not explicitly teach a 2.5% tensile elastic modulus of the insulator is 441MPa or higher and 800MPa or lower, the elastic region of the insulator is 6.7% or higher, a coefficient of static friction of the internal insulated cores is 0.43 or lower, and a coefficient of dynamic friction of the internal insulated cores is 0.27 or lower.

Yamada does teach the cable having twisted inner copper conductors and the insulation layer being formed of a thermoplastic elastomer (TPE, PE, paragraph [0014] ) which are the same materials the applicant uses in the invention (see applicant’s specification, paragraph [0022], “PE”; copper wires (paragraph [0021].) ([Yamada Reference: a plurality of (two in FIG. 1) insulated conductors provided with an insulating layer 1b made of a polyethylene resin composition]; Applicant Specs “A material of these insulators 2 is not particularly limited, but in light of having a high strength, breakage resistant TPE 

    PNG
    media_image1.png
    406
    503
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    362
    433
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the teachings of the cable of Yamada a 2.5% tensile elastic modulus of the insulator is 441MPa or higher and 800MPa or lower, the elastic region of the insulator is 6.7% or higher, a coefficient of static friction of the internal insulated cores is 0.43 or lower, and a coefficient of dynamic friction of the internal insulated cores is 0.27 or lower since these are characteristics of the materials making up the cable; also it has been held that where the general conditions of a claim are disclosed in 105 USPQ 233. 

In regards to claim 7, Yamada teaches the assembly according to claim 6, wherein each insulator is formed of thermoplastic elastomer (TPE, PE, paragraph [0008]).

In regards to claim 8, Yamada teaches the assembly according to claim 7, wherein the thermoplastic elastomer is selected from the group consisting of urethane-based thermoplastic elastomer (PE, paragraph [0008]).

In regards to claim 11, Yamada teaches the assembly according to claim 6, further comprising a sheath (3) that is molded to fill around peripheries of the internal insulated cores (1).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2002/15626) in view of Yuasa (JP 2004/013254).

In regards to claim 9, Yamada teaches the assembly according to claim 6.

Yamada does not teach the insulator is formed of polybutylene terephthalate.

Yuasa teaches the insulator (12) is formed of polybutylene terephthalate (claim1).

.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2002/15626) in view of Tonooka (US 3,829,332).

In regards to claim 10, Yamada teaches assembly according to claim 6 and the use of the cable in waterproof electrical/electronic devices (paragraph [0032]).

Yamada does not explicitly teach the cable is a cab tire cable or a cab tire cord of a home appliance, a standard charger, or an on-board charger.

Tonooka teaches the cable is a cab tire cable or a cab tire cord (column 2, lines 14) of a standard charger (directly with a charger, column 2, lines 55-62).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the teachings of Yamada the cabtire used in a waterproof environment as taught by Tonooka so that the electric source can be protected from water when the electrical appliance is used under water or in the rain (column 3, lines 3-6).


Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2002/15626) in view of Urashita (US 2017/0231125).

In regards to claim 12, Yamada teaches the assembly according to claim 6 and an inclusion (2a) that fills around peripheries of the internal insulated cores (1), and a sheath (3).

Yamada does not teach, a press tape (3) that winds around a periphery of the inclusion (2), and the sheath surrounds the press tape.

Urashita teaches an inclusion (2) that fills around peripheries of the internal insulated cores (1), a press tape (3) that winds around a periphery of the inclusion (2), and a sheath (6) that surrounds the press tape (3).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the cable of Yamada the pressing tape as taught by Urashita in order to maintain a cross-sectional circular shape of the core 1' formed of the insulated core wires and the inclusion (paragraph [0037]).

In regards to claim 13, Yamada in combination with Urashita teaches the assembly according to claim 12, wherein the press tape comprises a resin tape (paragraph [0037], the tape 3 is formed of a paper tape or a plastic tape).

Response to Arguments
February 2, 2022 have been fully considered but they are not persuasive. The applicant argues “the materials mentioned in Yamada's paragraph [0014] are for the "outermost layer of the coating layer" (see paragraph [0013]), which is 2b in the drawings (see, e.g., Fig. 1 and paragraph [0008]). This does not correspond to the "insulators" which cover separate conductors within a cable (e.g., insulators 2 in the application). For better clarity on this point, claim 6 has been amended to recite "... the internal insulated cores comprising a plurality of insulators that each cover a respective conductor comprising a twisted wire."  In contrast, Yamada discloses that the insulators 1b, which positionally correspond to the insulators 2 of this application, are made of polyethylene resin, polyvinyl chloride resin, or the like (see paragraph [0008]). These appear to be the same materials known for conventional insulators, as discussed in paragraph [0006] of this application, and as such,  
would have the same problems identified by the inventors of this application in paragraph [0010] of this application.  Accordingly, Yamada does not teach or suggest a cable comprising a plurality of internal insulated cores, the internal insulated cores comprising a plurality of insulators that each cover a respective conductor comprising a twisted wire, together with the "2.5% tensile elastic modulus," the "elastic region," the "coefficient of static friction," and the "coefficient of dynamic friction" features of the insulators recited in claim 6. The other references applied against some of the dependent claims are not applied in any manner that would overcome this deficiency. For at least this reason, claim 6, and all claims dependent therefrom, are patentably distinct from the applied references, even if combined.

The examiner respectfully traverse.  The applicant claims “a cable comprising a plurality of internal insulated cores, the internal insulated cores comprising a plurality of insulators that each cover…. conductor comprising a twisted wire with an insulator, wherein: a 2.5% tensile elastic modulus of the insulator insulators is 441MPa or higher and 800MPa or lower, the elastic region of the insulator insulators is 6.7% or higher, a coefficient of static friction of the internal insulated cores is 0.43 or lower, 
The Yamada reference teaches a plurality of (two in FIG. 1) insulated conductors (made of copper) provided with an insulating layer 1b made of a polyethylene resin composition]; Applicant Specs teaches “A material of these insulators 2 is not particularly limited, but in light of having a high strength, breakage resistant TPE (thermoplastic elastomer) is preferable. For such breakage resistant TPE, various resins can be used such as, PE (polyethylene), paragraph [0022]. In other words, Yamada teaches the same materials as the applicant and the limitations of “a 2.5% tensile elastic modulus of the insulator insulators is 441MPa or higher and 800MPa or lower, the elastic region of the insulator insulators is 6.7% or higher, a coefficient of static friction of the internal insulated cores is 0.43 or lower, and a coefficient of dynamic friction of the internal insulated cores is 0.27 or lower; and a connector attached to an end of the cable” are an inherent characteristics of the materials the copper conductor with an outer insulator with the PE material (see the figure in claim 1 rejection, above).
	Therefore, the Yamada teaches all of the limitations of claim 1 and the 35 U.S.C. 103 rejection are proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847          

/William H. Mayo III/Primary Examiner, Art Unit 2847